Warren E. Burger: We'll hear arguments next in 5176, Franks against Delaware. Mr. Huntley, I think you may proceed now.
Donald W. Huntley: Thank you. Mr. Chief Justice, and may it please the Court. The issue that's presented in the Franks case is one that's troubled the Court for a good length of time, and that is very simply, what is to be done if a search is conducted pursuant to the warrant, pursuant to a search warrant and the affidavit supporting that search warrant just isn't true? We would all like to thank --
Warren E. Burger: But is there nothing, a related question that flows from that, if there's enough in the warrant which is true to support the search? That's the next question, isn't it?
Donald W. Huntley: Yes, that's true. It would seem that a warrant should be able to stand on those facts that are in at even the event -- even in the event that there are misstatements within the warrant. And we would all like to believe that the police in the United States simply don't use false affidavits to obtain a search warrant. In the present case, however, the petitioner wanted the opportunity to show at trial that certain misstatements were made in the application for a search warrant and the affidavits supporting that application. We submit that the remedy when the issue comes up, it is to first allow the defendant the opportunity to make such a showing. And if he does show that in fact the misstatements were made in the search warrant application, then the resulting evidence ought to be excluded.
William H. Rehnquist: Mr. Huntley, I've read the colloquy between Judge Bush and trial counsel in the Delaware trial court and I gather what his -- what the trial counsel sought to contest was the affiance representation as to what had been told him by two other people, is that correct?
Donald W. Huntley: Not entirely, Your Honor.
William H. Rehnquist: Well, what -- and in what respect does that incorrect?
Donald W. Huntley: The contested allegations in the search warrant affidavit were very simply whether certain conversations took place at all. Now, in the absence of those conversations taking the -- taking place, the defendant was prepared to show further that the representations that were behind what allegations were made were erroneous. But the basic issue was the existence or none existence of certain arguments, of certain conversations between the affiant officer and two witnesses.
William H. Rehnquist: And he wanted to show that they had not had any conversations with the affiant and the affiant had said they had?
Donald W. Huntley: Exactly. The respondent has argued that if misstatements are shown and that this are material, that the remedy of exclusion is very simply too harsh. They said that Delaware has suggested the benefit of the exclusionary rule of the turned effect is far outweighed by the societal interest in preserving the integrity of orderly criminal law enforcement. We disagree that the remedy of exclusion is too harsh.Certainly, in the case of a substantial misstatement on the part of an affiant, civil prosecution for damages, if they could be assessed, certainly wouldn't be a remedy that be would be too harsh for the affiant involved.
Speaker: Well, let -- let me follow up on that.
William J. Brennan, Jr.: And further, Renquist's question, I'm not sure I understood you. Supposed an officer makes an affidavit that -- that he has been told by a reliable informant, et cetera, that such and such is the case that they're representing that the affiant has told him -- whether the informers told him that certain facts were true. Now, -- are you -- are you suggesting that the search warrant should be upset and suppression should follow from -- if -- if one, the -- the officer who made the affidavit never had any such conversations at all. Or -- and if it's admitted that he had the conversation with the informant, and the informant did tell him that, but what the informant told him was false.
Donald W. Huntley: The consideration -- this situation that we have in the present case is the first. That is the --
William J. Brennan, Jr.: Are you -- are you even addressing the letter?
Donald W. Huntley: Yes, I -- I think we can very well.
William J. Brennan, Jr.: No, I don't want you to or any but our base -- you don't think that's involved in this case?
Donald W. Huntley: To a certain extent, it is involved in this case because we don't have the benefit of the witnesses that the defendant sought to present.
William J. Brennan, Jr.: But are you submitting that -- that you should be able to attack the warrant based on the false statements of the informer?
Donald W. Huntley: There are two considerations that are involved.
William J. Brennan, Jr.: Well, yes or no. Are you --
Donald W. Huntley: In some circumstances, yes. The considerations that should go into the determination of the exclusion of evidence, it seems to me are dictated by two factors. First, the fundamental reason for exclusion itself is one of deterrence. As Mr. Justice White observed in the Stone v. Powell case, when law enforcement officers have acted mistakenly, but in good faith, unreasonable grounds, and yet the evidence they have seized is later excluded, the exclusion can have no deterrent effect. We should, in all circumstances, keep in mind what the effect is likely to be in the exclusion of evidence. Now, turning to the particular situation that Mr. Justice White was addressing, the primary consideration should be whether there will be a substantial deterrent effect in the exclusion of every -- any particular piece of evidence. Now, to carry this step further, we need to concentrate on the reasonableness of the assumption of the affiant. If in fact the evidence that he relies on was false but he had a reasonable basis for believing it to be true, certainly, we aren't going to have any significant benefit from the exclusion of that particular evidence.
William H. Rehnquist: But that would be an issue that could be litigated in this supression here when I take it under the rule you're contending for.
Donald W. Huntley: That's true.
William H. Rehnquist: The reasonable expectations of the affiant.
Donald W. Huntley: That's right.
William H. Rehnquist: And would this apply to an arrest warrant as well as a search warrant?
Donald W. Huntley: That particular situation is in front of us but I should think that yes, the same considerations would apply. The Constitution in the cases of searches and seizures requires that the search be reasonable or prohibits unreasonable searches and seizures.
William H. Rehnquist: How do you distinguished this case from Calandra, then where we said that the fact that suppressible testimony had been given before the grand jury didn't void the ultimate indictment rendered by the grand jury?
Donald W. Huntley: The considerations involved there were that -- the differences in procedures before the grand jury and the actual trial were so great as to warrant a distinction and permit the use of the evidence by the grand jury even though it wouldn't be admissible at trial, if I understand the cases correctly. We would suggest that the culpability of the misstatements is a very important consideration that is central to the issues that we have here.
Warren E. Burger: Tell me -- tell me this, Mr. Huntley. Is there something more than the statement on page 16 of the appendix by defense counsel as to his offer of proof as to what he would prove if the hearing were granted.
Donald W. Huntley: I -- no. The --
Warren E. Burger: It is the statement, “Your Honor, I intend to produce a certain man who I believe will give information that will tend to impeach the information” and then it goes on further that -- “but throug the fact that it was never given and as such there may have been a rather material misrepresentation.” Now, do you depend on more that to have alerted the Court to which you are going to prove?
Donald W. Huntley: No, this is as far as the trial counsel was allowed to proceed in the presentation of evidence.
Potter Stewart: Well, he said a little something additionally at the bottom of page 16. They will testify that neither one of them to the best of their knowledge gave this information to either of the affiants containing this affidavit.
Donald W. Huntley: That's true. But what I meant by the fact that they went no further was that they --
Warren E. Burger: There's nothing in writing. There is no --
Donald W. Huntley: There were no affidavits presented by the proposed witnesses.
Speaker: But at least those are clear statements that in his opinion that the affiant was -- was making a misstatement anyway.
Donald W. Huntley: Yes.
Speaker: And may be lying.
Donald W. Huntley: Exactly.
Speaker: And knowing they're lying.
Donald W. Huntley: That's right.
William H. Rehnquist: And the Supreme Court of Delaware, in effect, said that you can't impeach the warrant for any reason, whatever.
Donald W. Huntley: That's true. They said that there was no basis after the initial magistrate's ruling on the validity of the warrant to show that the warrant was false. And this is the decision that we appeal here. We think that in consideration of this question, the categories of culpability should be given very careful consideration by the Court. While here, we sought to show that there were specific misstatements, that is, plain inaccuracies that should have been known by the police officer. We don't have the actual benefit of the testimony here. And the actual testimony, of course, should have -- could have shown anything from a complete fabrication to a simple misunderstanding or innocent error on the part of the officer. The categories of misstatements have been broken down into four sections ranging from completely innocent misstatements through negligent misstatements, reckless misstatements or in the worst case, willful misstatements.
Speaker: Mr. Huntley --
Donald W. Huntley: Yes, Your Honor.
Speaker: Neither you know your opposition has cited Rugendorf against United States. So, although the United States in its amicus brief does, will you have some comments on that after lunch? Because I think this an obstacle for you in this case that these inquiries from the bench have brought into focus, as to whether the misstatements here are of sufficient integrity to escape the ruling of Rugendorf.
Donald W. Huntley: I'll consider that. The categories that we suggest deserve consideration for a possible exclusion of evidence are the three categories that I feel warrant that particular remedy. That is, those misrepresentations that have a degree of malfeasance on the part of the officer. Those categories that we set forth before that contains some malfeasance are those that involve either --
Warren E. Burger: So, we'll resume there at 1:00, counsel. You may resume, counsel.
Donald W. Huntley: Thank you, Your Honor. May it please the -- the Chief Justice and the Court. Before the lunch and recess, Mr. Justice Rehnquist inquired about the relation between the present case and the situation that was treated by the Court in the Rugendorf case.
William H. Rehnquist: You're maligning my colleague, Mr. Justice Black.
Donald W. Huntley: I beg your pardon. The distinctions between the present situation and the -- the Rugendorf case, I think, are quite clear and quite significant. In the Rugendorf, there were two allegations for the inaccuracy or the inappropriateness of the search warrant affidavit. The first was that the affiant didn't have probable cause to make his allegations because he was merely reporting the testimony of another, and that since this informant's testimony by way of the officer wouldn't be presentable at trial that it shouldn't provide probable cause in that situation. Our current case is distinguished by the fact that we're concerned about the occurrence or non-occurrence of the conversation itself, and that the admissibility of the officers reporting of that conversation at trial.
Speaker: One way, you're drawing the distinction between double hearsay and hearsay, aren't you, among other things?
Donald W. Huntley: I imagine so, yes.
Speaker: I -- I just think that -- that the Rugendorf case represents a significant hurdle for you to get over. But I am surprised that neither of you cited it, and it was up to the SG in his amicus brief to -- to bring it up. But then, go ahead.
Donald W. Huntley: Well, we believe that that is a primary consideration in the distinction between the two cases. Then, too, in the Rugendorf case, the factual inaccuracies were first of a minor nature, and secondly, were the inaccuracies made by the informant and not the affiant. And we believe this is a very important consideration here.
Warren E. Burger: But if enough accurate information is found in the affidavit, you consider that the outset of your argument that renders inaccuracy as irrelevant.
Donald W. Huntley: I believe that justice would dictate that result, yes. In the present situation, however, the allegations that we're dealing with went to the very heart of the content of the search warrant affidavit. The --
Warren E. Burger: But would that alter the basic preposition that you have now agreed to twice? That if there is unchallenged material in the application -- application for a warrant, which would sustain probable cause and everything else is irrelevant.
Donald W. Huntley: We would concede that. I argue in this case, though, that that wasn't the situation that the only allegations in the search warrant affidavit are related specifically to the evidence. So, that was found in the likelihood of the evidence being in the defendant's apartment. I've pointed out to the Court what we feel are the basic considerations in excluding evidence obtained to -- pursuant to a search warrant where the affidavit was false. And that is that the evidence should be excluded only when first, there are some reasonable chances that such exclusion could deter the misstatements in the future. And secondly, that the misstatements were unreasonable within the specific wording of the Constitution. If for example, the basis for the affiant's statements was inaccurate, but at the same time he reasonably believed them to be accurate and there were no courses of inquiry that he should have pursued, as a reasonable man should have pursued, then clearly, his conduct was reasonable and at the same time no deterrent effect can be made by excluding evidence based on reasonable conduct. We'd also like to explore the specific circumstances under which the defendant should be allowed to make a showing of inaccurate statements in the search warrant. Both the amicus United States as well as the respondent has suggested that a preliminary showing of some kind be required possibly to the extent of requiring affidavit evidence before this is submitted for a suppression hearing and the defendant given the opportunity to show these inaccuracies. The most frequently advanced argument for this is that it would prevent time-consuming and frivolous exercises at court in search of misstatements when there's no reasonable belief that misstatements actually exist. We suggest that this is not a reasonable apprehension. I personally don't have extensive experience in criminal practice, but I rely on the judgment of those of our colleagues that have made a detailed study of this. For example, Professor Grano, in his treatment of this subject, points out that 60% to 90% of all defendants plead guilty, usually without a prior motion to suppress. Second, most searches are conducted without warrants, and the defendants in this cases now have full opportunity to file a suppression motion. Third, even in those few cases involving warrants, defendants can obtain a suppression hearing of limited scope, simply by asserting that the warrant's execution was unlawful. Hence, permitting defendants to controvert warrants would increase the present number of supression hearings only insignificantly and merely add the length of some hearings already granted.
William H. Rehnquist: Of course, you're -- you're talking about kind of a -- of a spectrum in a -- a balance one way or the other, aren't you? Here, where you -- well, one could have a rule that the magistrate -- once the magistrate has issued a warrant, the warrant requirement is satisfied even though a court related to determine that the facts alleged in the warrant didn't satisfy probable cause. Now, the Aguilar and Spinelli hold otherwise. Now, you -- or you could have a rule that the Court can determine probable cause but the magistrates find and insist to credibility. A factual credibility will be upheld. You -- you want a third rule that says, “The magistrates determination in either case would be upheld and re-subject to reexamination by a court. There there's a -- you're -- you're talking about basically on incremental deterrent value. You're -- not something that's an absolute right under the Constitution.
Donald W. Huntley: That's right.But it seems to me that the deterrent value is much more applicable to the present situation than a review of the sufficiency of the search warrant.
Potter Stewart: But your argument is a constitutional argument.
Donald W. Huntley: Yes, Your Honor, it is.
Potter Stewart: I -- I even add that a -- that a warrant that is issued on false information --
Donald W. Huntley: Is not a reasonable search.
Potter Stewart: -- is not the kind of a -- is not a kind a warrant that -- that the Fourth Amendment allows.
Donald W. Huntley: Exactly.
William H. Rehnquist: And -- and yet, you yourself say that, where the information is false but the officer didn't have any reason to believe it was a false, it's -- it complies with the Fourth Amendment.
Donald W. Huntley: Yes, I'd so submit.
Speaker: That's because it says probable cause.
Donald W. Huntley: The probable cause lies with the affiant. And from our standpoint, if the affiant had a reasonable basis to believe his alligations, this satisfies the constitutional requirement. We can't, in all circumstances, require that the affiant be absolutely correct, as Mr. Justice -- Chief Justice Burger has pointed out that it's unreasonable to require that degree of care on the part of the average constable. You can't --
Warren E. Burger: You understand that we had a case argued only last week where it had a warrant obtained and was obtainable there -- there being time, nevertheless, it would have been great pressure to -- to recite the necessary material. And it -- it could be almost unlikely that there would be a perfect affidavit for a warrant at anytime. Is that not so?
Donald W. Huntley: That is possible. We'd suggest that if a defendant were denied the opportunity to, as a mater of right, to challenge the authenticity and the accuracy of the search warrant allegations, there would be two very undesirable consequences that would flow from this.
William J. Brennan, Jr.: Well you know, I didn't realize you were suggesting that anytime a person comes and makes an allegation that the -- that the affidavits contain some inaccurate information that you should be allowed to put on your proof. Don't -- don't you have to also as you suggest, indicate that the officer knew it was wrong?
Donald W. Huntley: Yes. Certainly, the proof that's required is that the officer's conduct was unreasonable.
William H. Rehnquist: But does your -- does your allegation that gives rise to your right to discovery or hearing have to be any more than just an allegation that --
Donald W. Huntley: We submit that if it were anything different than just an allegation, that we'd come up against the situation that was held satisfactory in the Carmichael case. There --
William J. Brennan, Jr.: You mean in every case, you just make the allegation whether you have any basis whatsoever and you can put the officer on the stand and cross-examine him. Is that it?
Donald W. Huntley: Yes, I believe that the defendant should be allowed that right. If he has a -- a reason to suspect --
William J. Brennan, Jr.: Well, I know. What reason then -- what reason? That's what I want to know. What reason? And does he have to stay and say what the reason is before he can get a hearing on?
Donald W. Huntley: The fact of the matter is that in most criminal situations, there is no opportunity for discovery. And it's very unlikely that the defendant will be as fortunate as he was in this case and have a specific basis.
Speaker: Well, so my -- so the question remains that -- does all he have to do is make the allegation and then -- and then a hearing?
Donald W. Huntley: I think for satisfactory fulfillment of the constitutional requirements, the defendant, is by right, entitled to the opportunity to present such evidence as he may have.
Speaker: Well, I know, but if he's got any, why doesn't he present it? You -- you mean, he wants to -- he wants to just cross-examine the --
Donald W. Huntley: In view of the ex parte nature of the initial proceeding in granting the search warrant, I think that he's entitled --
Speaker: And also, if you're going to do this, I suppose you have another leg up on getting the names of informants.
Donald W. Huntley: This is a separate issue fortunately. They're not involved in this present situation. Short of getting the identify of informants, the defendant could, at the very least, inquire under the circumstances surrounding the affiant's alleged information. And that -- make other inquiries that would test the credibility of his -- like having an actual informant or whether the informant gave the information that -- that was --
Speaker: Of course, the magistrate is entitled to do that when he issues the warrant. For all you know, he did.
Donald W. Huntley: That's very possible, but this was in an ex parte proceeding.
Speaker: Well, I know but the -- nevertheless, the magistrate is -- can cross-examine and get oral testimony if he wants. And if he has any doubts about it, he doesn't issue the warrant, I think.
Donald W. Huntley: Well, it's gratifying to have some authority vested in the magistrate but the judicial tradition in this country is that the issues are best discussed in an adversary proceeding.
William H. Rehnquist: Well, one of our cases says that the purpose of the warrant, where I think it's the McDonald case, or is to interpose between the police authorities and the defendant, the neutral magistrate. It doesn't say the whole court system.
Donald W. Huntley: Well, this Court has considered the role of the magistrate in similar situations regarding the sufficiency of the allegations. And it has felt that the review of the sufficiency of the allegations in the search warrant affidavit is appropriate at a suppression hearing.
William H. Rehnquist: Well, that may not be because the -- as the Court said in Shadwick versus City of Tampa, a magistrate need not be one trained in the law.
Donald W. Huntley: That's a possibility. Hopefully, they have the highest degree of competence possible. But it seems much more basic to have a review of a factual matter through an adversary proceeding.
Thurgood Marshall: Why can't they have an adversary proceeding before you get the warrant? That's impossible.
Donald W. Huntley: Of course, that's unreasonable. This would just invite the destruction of evidence.
Thurgood Marshall: It's impossible. But if it's an adult case, it's impossible.
Donald W. Huntley: Yes, sir.
Thurgood Marshall: Well now --(Voice Overlap)
Warren E. Burger: When the counsel made this rather speculative, indeed highly speculative proffer, why couldn't he have presented by affidavits exactly what he proposed to present to the Court ultimately?
Donald W. Huntley: In the present case, this would have been possible if he'd recognized the necessity for a preliminary -- preliminary showing. However, in this particular case, he did have the evidence available and felt possibly that it would be an undoing position on the time of the presiding judge to first review the sufficiency of his preliminary showing. And then subsequently, hear the witnesses besides.
Warren E. Burger: Well, as it turned out, he had to do both, on your theory. On your claim, he would have to do both. He's -- he's considered it preliminarily here. And -- and now, you are here saying that you want him to conduct the full adversary hearing.
Donald W. Huntley: That's right.
Warren E. Burger: Now, what if the judge had said in response to this proffer, I have considered the points which you say you may possibly be able to prove. And even if you proved them all, there's enough remaining here to support probable cause and your motion is therefore denied.
Donald W. Huntley: With that, I would feel it would be a final adjudication of the matter. The judge certainly would have resolved the doubts in favor of the defendant. And the there would have clearly been, as they're all reviewed, the validity of the search warrant. We think that if the preliminary showing would require -- would be required that we would have a -- a two-fold problem. First, the allegations would -- for the invalidity of the search warrant would become as cursory as they were in Carmichael. And secondly, I think that we would see a -- a movement on the part of the police officers to disguise their informants and even when they do have a -- a probable cause for an affidavit quoted in such terms so that the credibility of this information couldn't be checked by the defendant. We have a system of justice that has systematically eliminated many of the legal fictions that we had in the English common law and the statutory law. We submit that the requirement of a special preliminary showing and inconsistent with the -- the routine handling of search warrant affidavits would foster the presentation of new legal fictions and we don't believe that this would be helpful in the administration of justice. We ask that the judgment of the Delaware Supreme Court be reversed and that this Court confirm two basic corollaries to the Fourth Amendment. First, that a defendant has the unfettered right to show at a suppression hearing that an affidavit was false. And secondly, that the evidence resulting from a search be excluded whenever the search was based on a false affidavit that a reasonable man would not have believed to be true. If there are no further questions, we thank the Court.
Warren E. Burger: Mr. Turner?
Harrison F. Turner: Mr. Chief Justice, may it please the court. Initially, I'd like to present to the Court the idea that the exclusionary rule of the Fourth Amendment should not be extended to this case. I would like to discuss Mapp versus Ohio which was the case which made the Fourth Amendment exclusionary rule applicable to the States. It is to be noted that Mapp was a search without a warrant. The articles seized were contraband, the very subject of the charge, and I think this is important. They were testimonial in nature and there appeared to be no alternative remedy for the invasion except a deterrent supression of the evidence. In Stone versus Powell, this Court had occasion to analyze Mapp's application to the exclusionary rule to be founded on, one, the prevention of the introduction of evidence where introduction is tantamount to a coerced confession, two, a deterrence of Fourth Amendment violations, and three, judicial integrity. This case is markedly distinguishable. The items seized were not testimonial or communicative. Let's look at what was seized. Items of clothing. Now, the charges were burglary, rape, kidnapping. These items of clothing had nothing to do with any of the elements of the crime. So, I submit, there is no Fifth Amendment overtones, in this particular case. In every other case that I have researched, I find that Fifth Amendment overtones, or Sixth Amendment, are applicable. Therefore, as this Court has stated in Calandra and -- I believe, in Janis, the exclusionary rule is a judicially created remedy designed to case, safeguard Fourth Amendment rights, generally, through its deterrent effect, rather than a personal constitutional right of the party aggrieved. Accepting this, then, for this Court to intervene in this case, I submit would be contrary to federalism in allowing the state courts without a constitutional -- A US constitutional point to come before this Court, it would be unjust for this Court to interfere. As Justice Clark stated in Kerr versus California and Mapp versus Ohio, we followed Boyd versus US which held the Fourth Amendment, implemented by the self incrimination clause of the Fifth, forbids the Federal Government to convict a man of a crime by using testimony or papers obtained from him. Now, let me point out here that the respondent, in 1950, adopted the exclusionary rule of Weeks. And that is so noted in Elkins versus US as one of the States that had adopted the exclusionary rule by means of case law, Rickards versus State , 77 A. 2d 199 (1950). This is prior to Mapp. Now, our supreme court, the Delaware Supreme Court, in passing on this matter, felt there was no constitutional violation. I submit that the Supreme Court of Delaware should be confirmed. The next point, the application of the defendant for a hearing. The court has discussed it rather thoroughly. They know what it amounts to. I submit it was merely highly speculative and not a grounds for conducting a hearing.
William J. Brennan, Jr.: But it -- it certainly indicated that the anticipative putting on the testimony of informers who would deny that they had any conversations like that at all?
Harrison F. Turner: When you say informer sir, they were named witnesses.
William J. Brennan, Jr.: Yes. Well, that he -- he would put on the witnesses who would claim they didn't have the conversations with --
Harrison F. Turner: That's he wanted to do, Your Honor. No question about it. That's what he wanted to do, but --
William J. Brennan, Jr.: But what if he had a -- what if he had prepared an informal offer of proof to which was attached affidavits of the witnesses?
Harrison F. Turner: That's a different proposition, Your Honor. As a matter of --
William J. Brennan, Jr.: Well, why would that be different in terms of the fourth corners rule?
Harrison F. Turner: Well, Rule 41(c) of the Delaware Criminal Rules specifies on supression of evidence that the motion will be by affidavit -- supported by affidavit, I should say, and specifies all this.
William J. Brennan, Jr.: But would you -- would you say that it's a -- would you say that if he hadn't made a formal offer of proof supported by affidavits by -- of the witnesses who say, “We never had any conversation with the officer, whatsoever?” Now, suppose that he had made that sort of a submission.
Harrison F. Turner: If he had shown --
William J. Brennan, Jr.: And then that -- then let's suppose the Delaware Court had still said “It doesn't make any difference what your submission is. The -- the -- you -- you may not attack the face of the warrant.”
Harrison F. Turner: No. The Delaware court would have been wrong in that case.
William J. Brennan, Jr.: Constitutionally wrong?
Harrison F. Turner: Constitutional --
William J. Brennan, Jr.: Well, that's what the issue is here. Is it constitutional or not to -- for a state to deny a -- a chance to attack the --
Harrison F. Turner: I would say it's not constitutionally wrong, unless the court considers the -- and the only out would be judicial integrity, it would appear to me in that case.
William J. Brennan, Jr.: Well, you would still say that Delaware constitutionally could say “We're going to -- we're just not going to allow any kind of an attack on the -- on the warrant.” Even if, -- even if their affidavits that the affiant officer committed perjury?
Harrison F. Turner: Yes, Your Honor.
William H. Rehnquist: Certainly, that's what the Supreme Court Delaware said.
Harrison F. Turner: Now, when we come --
William H. Rehnquist: Well, didn't -- didn't the Supreme Court of Delaware take that position?
Speaker: Yes.
Harrison F. Turner: Yes. Yes, Your Honor.
Byron R. White: That is the four corners rule.
Harrison F. Turner: That's correct. Now, I would like to compare the Mapp rule with the deterrent that's already built into this situation. Calandra said, I believe, that only the most efficacious cases would the -- would the exclusionary rule be applied. I submit that this is not one. The situation here is you have a deterrent of a perjury charge or a criminal charge. The deterrent rule exclusion of evidence punishes who? It punishes society. They had nothing to do with it. The perjury rule goes right to the heart of the individual involved. He's the one that's a shocker. Now you say, “Well, if we exclude the trial that might deter him.” I submit that the police office who would lie under oath is not one that's going to be deterred by that, by exclusion of the evidence at trial. He has demonstrated that he is really not interested in enforcing the law. He is sort of interested in violating it.
Warren E. Burger: Counsel, I -- I think you are undoubtedly aware those arguments had they been advanced to the court on a number of occasions and briefs, and to no avail. It has persuaded some members of the court, but not the majority.
Harrison F. Turner: Well, I come then to the last area in which I submit that the -- the evidence submitted are tendered in evidence, the articles of clothing submitted were harmless beyond a reasonable doubt. The items that were introduced consisted of clothing which, in effect were identification. We had in addition to that, two statements made by the defendant not admitting guilt but admitting his identification had an opening --
Speaker: Was this argument made to the Delaware Supreme Court?
Harrison F. Turner: The harmless area, yes your honor. They didn't get to it.
Speaker: They didn't need to get to it.
Harrison F. Turner: Apparently. It was made --
Speaker: Ordinarily we don't get to it either unless the lower court had to.
Harrison F. Turner: That I can't answer.
Speaker: We were entitled there just to support the judgment on any ground that was urged this court below, but there are many times we don't take the invitation.
Harrison F. Turner: Thank you Your Honors. I submit then under those circumstances that the evidence as submitted there was harmless beyond a reasonable doubt because -- and briefly, the defendant made two statements prior to trial admitting that he was a participant. The defense counsel's opening statement did not deny participation but rather raised the defense of consent. The victim positively identified the defendant at trail.She has had an opportunity for an hour and a half to be with him, 15 minutes of which were in daylight conditions. And lastly, when the defendant took the stand himself, his first question, he was asked if he had had intercourse with the victim on that day, his answer was yes.
Speaker: But Mr. Turner, what about the knife?
Harrison F. Turner: The knife.
Speaker: The knife, that's the usual.
Harrison F. Turner: The identification of the knife, Your Honor, was objected to by the defense counsel as not being a positive identification. He couldn't have said truer words, it was not. What the victim said was --
Speaker: But didn't he also object to it on the grounds that it had been seized pursuant to the warrant?
Harrison F. Turner: I beg pardon?
Speaker: Hadn't the knife also been seized pursuant to the warrant?
Harrison F. Turner: Yes, Your Honor.
Speaker: And didn't he also object on that ground as well as the other?
Harrison F. Turner: Not clearly, but he did object on the -- that it was not the --
Speaker: Well, they made a motion to suppress and that covered --
Harrison F. Turner: Right.
Speaker: -- and would have included the knife wouldn't it?
Harrison F. Turner: Yes, Your Honor, it would have. But what I'm telling about is before the jury of -- now this motion was not before the jury. My point is that the jury was impressed by defense counsel's motion. It was brought emphatically to their attention that the knife had never been identified as “The knife.” What the victim said was that it was that knife had one smooth edge and one sharp edge and that was “like the knife.” There was no positive identification of the knife. That is the position of the respondent in this matter. If there are no questions, that concludes my argument. Thank you.
Warren E. Burger: Counsel, do you have anything further?
Donald W. Huntley: I'd just like to --
Speaker: Can I ask General Turner a question? Do I understand you are not relying on the Rugendorf case in any way?
Harrison F. Turner: Rugendorf?
Speaker: Yes.
Harrison F. Turner: No sir.
Speaker: May I ask why?
Harrison F. Turner: Well, frankly, I didn't think I needed to, Your Honor.
Warren E. Burger: It has some interesting parallels, has it not?
Harrison F. Turner: That's what I -- That's was my conclusion. I suppose I didn't go to Rugendorf to start with because the first statement was the hearing had been granted. They assumed that was correct. I think that probably stirred me off. I apologize.
Donald W. Huntley: I would merely like to take issue with Colonel Turner's characterization of the present question as an extension of the exclusionary rule. We submit that the exclusion of evidence that was not only based on a false affidavit, but an unreasonably false affidavit, is more basic to the exclusion of evidence that resulted from an insufficient affidavit in some respect. And we further submit that the constitutional purpose would be best served by the exclusion of all evidence that was so introduced.
Warren E. Burger: Well, thank you gentlemen. The case is submitted.